Citation Nr: 0011410	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  92-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for the service-connected loss of all teeth.  

(The additional issue of entitlement to outpatient dental 
treatment and related dental appliances is the subject of a 
separate decision by the Board.)  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active air service from September 1950 to 
September 1954, and again from March 1955 to October 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating determination by the Phoenix 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This issue is distinguishable from the additional 
issue of entitlement to VA outpatient dental treatment and 
related dental appliances (the matter which is the subject of 
a separate appellate decision of this date) as the latter was 
initially decided by the Salt Lake City VA Medical Center.  


FINDINGS OF FACT

1.  All of the appellant's teeth were extracted in service, 
probably due to periodontal disease or infection; such tooth 
loss is not shown to be due to "service trauma."

2.  The appellant's lost teeth are, and always have been, 
replaceable by a suitable prosthesis; there is no appreciable 
bone loss evident with respect to the body of the maxilla or 
mandible.  


CONCLUSION OF LAW

The requirements for a compensable disability rating for the 
service-connected loss of all teeth are not satisfied.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, including 
Code 9913 (1990-99).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Most of the appellant's service medical records are not 
currently available.  However, the report of his separation 
physical examination in September 1954, at the end of his 
first period of active service, discloses that all of his 
teeth were missing and that he was wearing upper and lower 
dentures, replacing all but the missing wisdom teeth.  Diary 
extracts and other information provided by the appellant 
indicate that most of his teeth were extracted by military 
dentists operating at Kimpo Airbase in Korea in August and 
September 1952, with the remaining three teeth extracted at 
Eglin Air Force Base in Florida in 1953.  (See, e.g., NA Form 
13055, dated in June 1991.)  

The appellant's initial claim seeking disability compensation 
benefits for a dental disability due to gum infections was 
received in April 1991.  As a result of that claim, service 
connection was established for the loss of all of the missing 
teeth.  (See Dental Rating Sheet dated in February 1992, as 
amended by Rating Decision dated in January 1999.)  A 
noncompensable rating has always been assigned for this 
disability.  

In its July 20, 1994 Memorandum Decision, the U. S. Court of 
Appeals for Veterans Claims (hereinafter the Court) directed 
that, in connection with the claim seeking outpatient dental 
treatment, VA consider the related issue of entitlement to an 
increased (compensable) rating for the service-connected 
dental disability.  The appellant has perfected an appeal to 
the Board from the RO denial of this claim.  

In a separate decision issued simultaneously with the present 
decision, the Board has confirmed the RO decision that the 
teeth extracted in service were not lost due to combat wounds 
or other service trauma.  The available evidence indicates 
that the most probable cause for the extraction of the 
appellant's teeth in service  was one or more periodontal 
(gum) infection(s).  

According to the appellant, the dentures made for him by the 
military were ill-fitting and poorly made, and the dentures 
which he purchased for himself in 1969 were worn out by 1992 
and in need of replacement.  (See, e.g., p. 5 of the letter 
from the appellant to the Adjudication Officer at the Salt 
Lake City RO, dated March 25, 1992.)  

By rating action in February 1995, service connection for 
loss of teeth due to a loss of substance of the body of a 
maxilla or mandible was denied by the RO.  It does not appear 
that the appellant has challenged this determination.  

On VA dental examination in August 1997, it was reported that 
the appellant was wearing full upper and lower dentures with 
no appreciable bone loss of either the maxillae or mandibles, 
as demonstrated by x-ray studies (panelipse).  It was clearly 
stated on this examination that the appellant did not have a 
compensable service-connected dental disability.  This same 
VA staff dentist further reported that there was some 
confusion about what the appellant was seeking from VA: he 
reportedly was not seeking a compensable rating for a dental 
condition, but rather was seeking to establish his 
eligibility to Class II(a) dental care from VA based on 
"service trauma."  

In response to the RO's not unreasonable request for 
clarification of his intentions, the appellant (through his 
representative) acknowledged that he was able to wear 
dentures and he declared his intent to claim a compensable 
disability rating for his service-connected dental condition.  
(See pp. 4-5 of the appellant's letter to his representative, 
dated December 8, 1997.)   

In argument submitted by the representative in December 1999, 
it was erroneously stated that the RO had not considered the 
rating criteria in effect before and after 1994, contrary to 
the Court's instructions.  A review of page three of the 
rating action dated in February 1995 conclusively rebuts this 
assertion.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Prior to February 17, 1994, the Rating Schedule provided that 
replaceable missing teeth were to be rated at the 
noncompensable level.  Only the loss of teeth due to loss of 
substance of the body of a maxilla or mandible was compensable 
in any event, and then only when the lost masticatory surfaces 
could not be restored by suitable prosthesis.  Furthermore, 
these ratings contemplated loss of the body of the bone only 
through trauma or disease such as osteomyelitis, not loss of 
the alveolar process through resorption.  38 C.F.R. § Part 4, 
Code 9913 (prior to February 17, 1994).  

After February 17, 1994, it was specifically provided that 
replaceable missing teeth are not disabling conditions and may 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1994).  The actual 
rating criteria did not substantially change at this time.  
38 C.F.R. § 4.150, Code 9913 (1994).  

38 C.F.R. § 4.149 was removed from the Rating Schedule, 
effective June 8, 1999, without otherwise changing the 
relevant rating criteria.  

The relevant evidence establishes that the appellant's missing 
teeth are, and always have been, replaceable by a suitable 
prosthesis.  Furthermore, there is no appreciable loss of bone 
in the body of any maxilla or mandible.  Under no 
circumstances can the appellant meet the criteria for a 
compensable schedular disability rating for the service-
connected loss of all teeth.  

There is no indication in the record that the current 
schedular evaluation for loss of teeth is inadequate to 
evaluate the impairment of the appellant's earning capacity 
due to this disability, and the record does not present such 
an exceptional or unusual disability picture as to render 
application of the regular schedular standards impractical.  
Thus, the RO quite properly did not consider this claim for 
referral to the VA Central Office for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).  

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a compensable rating for the loss of all teeth 
is not established.  To this extent, the appeal is denied.  


REMAND

The Board noted in its last remand of this appeal in March 
1997 that the appellant was apparently seeking service 
connection for additional disabilities (as well as a total 
disability rating based upon individual unemployability) 
mainly due to the alleged results of malnutrition caused by 
the claimed negligent extraction of his teeth in service and 
the alleged failure to replace the lost teeth with dentures 
for a prolonged period of time.  The service connection 
claims were denied by the RO in a rating action dated in 
November 1997 (i.e., the RO refused to reopen a claim seeking 
service connection for malnutrition and any residual 
disabilities which had been previously denied in August 
1992), and the individual unemployability claim was denied by 
rating action dated in January 1999.  The appellant's letter 
of December 19, 1997 (addressed to his representative and 
received at the RO in February 1998) seems to constitute a 
timely notice of disagreement with the refusal to reopen the 
service connection claims.  (See, e.g., p. 4; see also 
appellant's letter to his representative, dated December 5, 
1998, p. 3.  His letter to his representative, dated 
January 11, 1999 (and further transmitted to the RO), 
likewise appears to constitute a timely notice of 
disagreement with the denial of the individual 
unemployability issue.  (See, e.g., pp. 6-7.)  Thus, pursuant 
to Manlincon v. West, 12 Vet. App. 238 (1999), the Board must 
remand these issues to the RO for the issuance of a statement 
of the case.  

The Board further notes that the appellant has also claimed 
entitlement to service connection for some or all of the 
claimed disabilities under 38 C.F.R. § 3.310(a) (i.e., as the 
proximate result of his service-connected loss of teeth) 
(see, e.g., p. 1 of the appellant's letter to U.S. Senator 
McCain, dated May 5, 1999); and that he has also maintained 
that symptoms of the claimed scleroderma were noted on his 
discharge medical examination in September 1954 (see, e.g., 
pp. 18-21 of the 24-page letter from the appellant to the 
Adjudication Officer at the Phoenix RO, dated March 30, 
1995).  The RO does not appear to have considered these 
alternative theories of entitlement as yet, as recognized by 
the RO in a letter addressed to Senator McCain dated 
October 5, 1999.  These additional matters will also be 
included in the remand portion of this decision.  

Accordingly, this appeal is remanded to the RO for the 
following further actions:  

1.  The RO should issue a statement of 
the case pertaining to the issues of new 
and material evidence to reopen a 
previously denied claim seeking service 
connection for the residuals of 
malnutrition and entitlement to a total 
disability rating for compensation 
purposes due to individual 
unemployability.  If, and only if, a 
timely substantive appeal is received 
from the appellant pertaining to any or 
all of these issues, should the RO 
proceed with procedural development to 
return these issues to the Board for 
further review.  

2.  The RO should also review all of the 
relevant evidence and initially 
adjudicate the claims seeking service 
connection for multiple disabilities 
based on either their demonstrated 
presence in service or as secondary to 
the service-connected dental condition.  
The appellant should be informed in 
writing of the RO determinations and 
advised of his appellate rights with 
respect to any adverse determination.  

All properly perfected issues in appellate status, if any, 
should be returned to the Board at the same time.  

The appellant has the right to submit additional evidence and 
argument on matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals


 



